PARKER, J.
There seems to be no doubt but that the defendant, in building and maintaining this switch in Teall avenue, has been guilty of a continuing trespass upon the plaintiff’s land, and that the judgment enjoining him from using such switch was properly rendered in this action. Indeed, the appellant makes no complaint before us of any error upon that question. The real question presented is whether the court at special term has imposed too heavy damages against the defendant by fixing the plaintiff’s loss of rents sustained in consequence of the use of the switch from the time it was laid at the sum of $151.75. It is not claimed that in fixing this amount the court adopted any erroneous rule of law, but simply that such amount cannot be sustained by the evidence in the case. An examination of the evidence convinces us that there is no occasion for interfering with the decision of the trial court upon that question. It being an action in equity, and equitable relief having been granted, the loss of the use of the *1138■premises up to the time of the trial might very well have. been included in the damages allowed, and a larger sum even have been awarded. Barrick v. Schifferdecker, 48 Hun, 356, 1 N. Y. Supp. 21; Id., 123 N. Y. 52, 25 N. E. Rep. 365; Henderson v. Railroad Co., 78 N. Y. 423.
The. objection that evidence offered by the defendant was improperly excluded is not well taken. The questions ask for the opinion of the witness as to the effect of the construction of the switch upon the plaintiff’s property. That was the precise question upon which the court was to decide, and such opinion, within the rule laid down in the Roberts’ Case, 128 N. Y. 455, 28 N. E. Rep. 486, is not proper evidence. See discussion of that question at page 471, 128 N. Y., and page 492, 28 N. E. Rep., of such case. The defendant’s ninth and tenth requests to find assume that only’that part of plaintiff’s-land over which the switch actually passed was injuriously affected by it. Such an assumption is not sustained by the evidence, and the requests were for that reason properly denied. On the whole case we thinly the judgment is correct, and should be affirmed, with costs. All concur.